IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

T. J., FATHER OF A.J., MINOR         NOT FINAL UNTIL TIME EXPIRES TO
CHILD,                               FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,

v.                                   CASE NO. 1D16-0378

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed June 22, 2016.

An appeal from the Circuit Court for Baker County.
Phillip Pena, Judge.

Henri C. Cawthon, Law Office of Henri C. Cawthon, P.A., Gainesville, for
Appellant.

Ward L. Metzger, Jacksonville, for Appellee.




PER CURIAM.

      Appellant, T.J., appeals an order placing his minor child into a permanent

guardianship. As Appellant argues, and as the Department of Children and Families
and Guardian ad Litem concede, reversal is warranted given the Department’s failure

to produce evidence or testimony during the permanency hearing. See C.S. v. Dep’t

of Children & Families, 41 So. 3d 368, 368-69 (Fla. 1st DCA 2010) (noting that a

trial court’s order of permanent guardianship must be supported by competent,

substantial evidence); C.A. v. Dep’t of Children & Families, 27 So. 3d 241, 242-43

(Fla. 4th DCA 2010) (“It is well-settled that the Department has the burden of

proving that reunification with the parent would endanger the child.”).

      REVERSED and REMANDED for further proceedings.




LEWIS, WETHERELL, and RAY, JJ., CONCUR.




                                         2